                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 7/12/2021
 -------------------------------------------------------------- X
 CHANG YAN CHEN, on his own behalf and on :
 behalf of others similarly situated,                           :
                                                                :
                                              Plaintiff,        :   19-CV-7654 (VEC)
                                                                :
                            -against-                           :         ORDER
                                                                :
 LILIS 200 WEST 57TH CORP. d/b/a Lili’s 57                      :
 Asian Cuisine & Sushi Bar; 792 RESTAURANT :
 FOOD CORP. d/b/a Lilli and Loo; ALAN                           :
 PHILLIPS; JONAH PHILLIPS; THEAN CHOO :
 CHONG a/k/a Alfred Chong; SIEW MOY LOW :
 a/k/a Maggie Low; STEW M. LOW; EPHAN                           :
 “DOE”; and “MIGI” DOE,                                         :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 10, 2021, the parties submitted a joint status letter in anticipation of

an upcoming status conference, (Dkt. 73);

        WHEREAS in their joint letter, Plaintiff alleged certain deficiencies with the collective

action list provided by Defendants;

        WHEREAS on June 21, 2021, the parties appeared for a status conference, at which the

Court entertained Plaintiff’s allegations concerning the allegedly deficient collective action list;

        WHEREAS after the June 21, 2021 conference, the Court entered an order extending the

deadline for potential collective member Jian Hua Li, the only individual whom Plaintiff had

identified with any specificity (Dkt. 78);

        WHEREAS on June 21, 2021, the Court also entered a Case Management Plan

containing firm deadlines for discovery (Dkt. 77);
       WHEREAS on July 2, 2021, Plaintiff filed a letter motion to compel Defendants to

produce “the employee mailing list of FLSA collective members,” among other relief related to

production of the list of potential collective members and publication of notice concerning this

action (Dkt. 79); and

       WHEREAS on July 9, 2021, Defendants responded in opposition to Plaintiff’s letter

motion (Dkt. 80);

       IT IS HEREBY ORDERED that Plaintiff’s motion to compel is DENIED. As to the

issues and requests that overlap with those asserted in the parties’ June 10, 2021 joint letter, and

raised at the June 21, 2021 conference, the Court already determined that the only relief to which

Plaintiff was entitled was an extension of the deadline for potential collective member Jian Hua

Li to opt in. Plaintiff neglects to mention the June 10, 2021 letter or the June 21, 2021

conference in his motion to compel, seemingly hoping either that the Court would forget about

its prior consideration of these matters or that Plaintiff would be able to convince the Court to

reconsider its decision, without providing any new information. Moreover, with respect to those

issues and requests that Plaintiff did not include in his June 10 letter or raise at the June 21

conference, Plaintiff’s motion is untimely. In the parties’ June 10 joint letter, Plaintiff asserted

his issues with Defendants’ collective action list; Plaintiff had every opportunity to include his

present complaints and requested relief in the joint letter and to raise those requests at the June

21 conference, but he failed to do so. Accordingly, Plaintiff has waived his right to assert these

issues by failing to raise them on at least two prior occasions. The Court has entered a Case

Management Plan setting forth discovery deadlines in this case, and the time to raise the present

issues has passed.

       IT IS FURTHER ORDERED that not later than July 19, 2021, Plaintiff’s counsel must

show cause why this Court should not impose sanctions for falsely asserting in his letter that the

                                                   2
Court ordered Defendants to “post” notice of this action when the Court explicitly rejected

Plaintiff’s request that Defendants be ordered to post notice at their restaurants. See Opinion at

13, Dkt. 69.

       The Clerk of Court is respectfully directed to terminate the open motion at Dkt. 79.



SO ORDERED.

                                                          ___
                                                           _____________
                                                                       _ _________ _______
                                                      _________________________________
Date: July 12, 2021                                          VALERIE CAPRONI     N
      New York, NY                                           United States District Judge




                                                  3
